439 F.2d 155
Hector Manuel CRUZ, Appellant,v.UNITED STATES of America, Appellee.
No. 25592.
United States Court of Appeals, Ninth Circuit.
April 13, 1971, Rehearing Denied May 14, 1971.

Hector Manuel Cruz, in pro. per.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., J. Kent Steele, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and DUNIWAY, Circuit Judges, and McNICHOLS, District judge.
PER CURIAM:


1
Under our Lermont v. United States,


2
Under our Clermont v. United States, to have his sentence on the third count vacated.


3
This may be done without the presence of petitioner.  It is so ordered.  Otherwise, relief is denied.